Citation Nr: 1312616	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  05-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to a service connected right ankle disability.

2.  Entitlement to specially adapted housing.

3.  Entitlement to assistance in the purchase of automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied entitlement to service connection for a left foot disability, entitlement to specially adapted housing, and entitlement to automobile and adaptive equipment or adaptive equipment only.

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

In May 2009 and June 2011, the Board remanded this case for further evidentiary development.

In March 2013, the Board received from the Veteran additional evidence without a waiver of consideration by the originating agency.  However, because this evidence is duplicative, or cumulative and redundant of previously submitted evidence, referral of this evidence to the RO for consideration in the first instance is not required.  See 38 C.F.R. § 20.1304.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran, through his representative, argues that a remand is necessary because the most recent VA examination with a medical opinion did not include adequate reasons and bases for the negative medical opinion, and because the physician failed to consider the Veteran's statements concerning falls and gait changes as presented at his hearing.  Also, the Veteran reports that he never received notice of the scheduled VA examination in Detroit, Michigan, which VA states that he failed to attend.  Therefore, the Veteran and his representative request remand of this case for VA examination and consideration of the Veteran's statements.  Upon review of the record, the Board agrees that further remand is necessary.

The record shows that the Board remanded this case in June 2011 for compliance with its May 2009 remand decision.  In May 2009 , the Board requested a medical opinion on whether it is at least as likely as not that the Veteran's left foot disability is related to service or proximately caused or aggravated by his service-connected right ankle disability.  Although a VA examination and medical opinion was obtained in September 2009, a medical opinion on secondary service connection was not provided at that time.  Also, the Board determined that the medical opinion was inadequate in regards to the claims for adaptive housing and eligibility for an automobile or adaptive equipment because the examiner failed to consider evidence indicating that the Veteran used a motorized scooter at times and a front wheeled walker.  Therefore, the issues were remanded for an addendum to the September 2009 report of examination from the same examiner.

The report of VA examination dated in February 2012 reflects that the Veteran has degenerative arthritis of the left foot.  By history, the Veteran used a long brace on the right leg, favored his left foot, had no injury to the left foot in service, and used constantly a wheelchair.  The physician indicated that the Veteran's left foot condition does not cause diminished function such that amputation with prosthesis would equally serve him.  The physician opined that the Veteran's minimal degenerative arthritis, hallux valgus is not caused or a result of or aggravated by his right ankle.  

The rationale provided by the February 2012 examiner is as follows:

Radiological studies for the right ankle evidence mild joint space loss at the tibiotalar joint.  Otherwise, the ankle joint is intact [sic] without evidence of acute fracture-dislocation.  There is a small benign plantar calcaneal spur.  Soft tissues [sic] are normal.  There is no evidence of record to establish a medical nexus between minimal right ankle radiological findings and minimal degenerative change of left foot.

The physician declined to opine on whether any of the Veteran's service-connected disabilities, particularly his bilateral lower extremity peripheral neuropathy, right ankle disability, and right knee disability, caused loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or wheelchair.  She stated that she could not resolve this matter without resort to speculation.  She recommended the Veteran's exam by an orthopedic specialist.

Having carefully reviewed the record, the Board agrees that remand is necessary.  38 C.F.R. § 3.159(c)(4).  First, the Board finds that the Veteran has reported good cause for his failure to present for a scheduled VA examination in 2012 and, therefore, he should be rescheduled for an examination by an orthopedic specialist as recommended by the VA physician in February 2012.  The Board notes that the Veteran has submitted evidence to the Board, which reflects that he suffers from end-stage chronic obstructive pulmonary disease and returned home from hospice care in March 2013 for his final days.  As such, if the Veteran reports that cannot present for examination, a medical opinion from an orthopedic specialist should be obtained based on the evidence in the claims file (without examination) in regards to whether any of the Veteran's service-connected disabilities, particularly his bilateral lower extremity peripheral neuropathy, right ankle disability, and right knee disability, caused loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or wheelchair.

Second, report of VA examination dated in February 2012 should be returned for an addendum that includes a complete rationale for the medical opinion that the Veteran's minimal degenerative arthritis, hallux valgus is not caused or aggravated by his right ankle.  The physician should explain the significance of the radiological findings she reported in her February 2012 rationale and expressly consider the Veteran's credible reports of falls and gait changes.

The Board emphasizes that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should obtain any pertinent outstanding medical records.

2.  The February 2012 VA examination report should be returned to the examiner for an addendum that includes a complete rationale for the medical opinion that the Veteran's minimal degenerative arthritis, hallux valgus is neither caused by nor aggravated by his right ankle disability.  The physician should explain the significance of the radiological findings she reported in her February 2012 rationale and expressly consider the Veteran's credible reports of falls and gait changes.  The claims files along with a copy of any pertinent medical records located in Virtual VA that are not included in the claims files should be reviewed by the physician.

A completed rationale for all opinions expressed must be provided.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that she relied upon in reaching her conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the February 2012 physician is unavailable, the claims file should be referred to another similarly qualified medical professional.

3.  The Veteran should be schedule for a VA examination by an orthopedic specialist if he is able to attend, otherwise an opinion should be obtained based on the evidence in the claims files and a copy of any pertinent medical evidence located in Virtual VA that is not in the claims files.  

The examiner must determine whether any of the Veteran's service-connected disabilities, particularly his bilateral lower extremity peripheral neuropathy, right ankle disability, and/or right knee disability, has caused the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The physician should also determine whether the Veteran's service-connected disabilities, particularly his bilateral lower extremity peripheral neuropathy, right ankle disability, and/or right knee disability has so impacted his lower extremities such that no effective function (such as the acts of balance, propulsion, etc.) remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

The physician should fully describe the objective findings that support his or her conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.).  Also, in making the last two determinations, the examiner must take into account the Veteran's use of a scooter at times and the recommendation that he use a front wheeled walker.

The claims files along with a copy of any pertinent medical records located in Virtual VA that are not included in the claims files should be reviewed by the physician.

A completed rationale for all opinions expressed must be provided.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  The RO/AMC should ensure that the medical reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned for necessary corrective action, as appropriate.

5.  Then, after ensuring any other necessary development has been completed, the RO/AMC should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case considering all of the evidence received since the January 2013 supplemental statement of the case, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


